DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Acknowledgement is made to the amendment received 1/29/2021.
Claims 1, 5-6, 15-16, 18, 20, 21-22, and 24 have been amended. No claims have been cancelled. Claims 1-25 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a second garment leg”. It is unclear if this is intended to be the same second garment leg from claim 1 or a distinct garment leg. For examination purposes, the second garment legs of claim 1 and 16 will be read as the same leg. 
Claim 17 inherits the issue of indefiniteness from claim 16 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 13, 15, 20, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haescher (Non Patent Literature, CapWalk: A Capacitive Recognition of Walking-Based Activities as a Wearable Assistive Technology) in view of Pinto Rodrigues (U.S. PGPub. No. 20130137943).
Regarding claim 1, Haescher teaches:
A wearable step counter system comprising a garment for a wearer's legs, (abstract; page 3, col. 2, paragraph 2; page 6, col. 2, last paragraph; the device can be integrated into a pair of pants)
a capacitive electrode (page 2, col. 2, last paragraph; page 3, col. 2, paragraph 1)
said garment comprising a first garment leg, a second garment leg and a textile fabric portion, (see annotated Fig. 4 below)
said textile fabric portion being disposed on or in or forming part of said first garment leg for providing  (see annotated Fig. 4 below)
said textile fabric portion…for providing a parasitic capacitive coupling between said single capacitive electrode and said second garment leg, (page 2, col. 2, last paragraph; page 4, col. 2, paragraph 1; changing capacity between leg and sensor is read as parasitic capacitive coupling)
evaluate said parasitic capacitive coupling so that relative movement between the first garment leg and the second garment leg  is detected (page 3, col. 2, paragraphs 1-2)
It is the Examiner’s position that Haescher teaches parasitic capacitance coupling to detect movement between the first and second garment legs, since the Applicant has not claimed any other specific structure that would distinguish it from functioning in the same manner. 

    PNG
    media_image1.png
    187
    442
    media_image1.png
    Greyscale

Although Haescher teaches processing the capacitive measurements and integrating the prototype into a pair of pants (abstract), Haescher does not explicitly disclose a microcontroller or a single electrically conductive yarn. 
In related biometric sensing textile art, Pinto Rodrigues teaches:
and a microcontroller, (Para. 0064)
said capacitive electrode comprising a single electrically conductive yarn woven into said textile fabric portion, (Para. 0079; “comprising” indicates there can be multiple conductive yarns)
said microcontroller being electrically connected to said single capacitive electrode for evaluating (Para. 0065, 0067; teaches electrically connecting the signals from sensors to the microcontroller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to have incorporated a conductive yarn and microcontroller in order to properly interpret the signals and later transmit them to a movable device (Pinto Rodrigues, Para. 0064-0065)
Regarding claim 2, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said microcontroller is configured to evaluate said parasitic capacitive coupling by detecting a capacitance value of said capacitive electrode. (Haescher, page 3, col. 2, paragraph 1)
Regarding claim 3, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said microcontroller is electrically connected to said capacitive electrode by a wire that extends along a seam of said garment. (Haescher, page 3, col. 2, paragraph 2; one of ordinary skill in the art would recognize that the sensor would require a wire to function and it would have been obvious to place such a wire along a seam so as to be comfortable to the wearer).
Regarding claim 4, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said textile fabric portion comprising said electrically conductive yarn, (Pinto Rodrigues, Para. 0079)
is disposed along a seam of said garment. (Haescher, page 3, col. 2, paragraph 2)
Regarding claim 5, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said microcontroller is configured to evaluate a distance between the first garment leg and the second garment leg based on said parasitic capacitive coupling. (Haescher, page 2, col. 2, last paragraph; page 4, col. 2, paragraph 1; changing capacity between leg and sensor is read as parasitic capacitive coupling)
Regarding claim 6, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein the microcontroller is configured to evaluate at least one of a distance between the first garment leg and the second garment leg and a cross-sectional overlap of the capacitive electrode and the second garment leg, based on said parasitic capacitive coupling. (Haescher, page 3, col. 2, paragraph; page 5, col. 2, paragraph 1)
Regarding claim 7, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said microcontroller is configured to evaluate a value of a parasitic capacitance associated with said parasitic capacitive coupling, as a function of time. (Haescher, page 3, col. 2, paragraph 2)
Regarding claim 9
The wearable step counter system according to claim 1, (described above)
The Haescher/Pinto Rodrigues combination does not explicitly disclose detecting parasitic capacitance along the full length of said garment, however, Haescher does disclose calculating the change in capacitance within a shoe in addition to the pants (Haescher, page 3, col. 1, paragraph 5; page 3, col. 2, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate detecting the coupling from multiple locations, such as along the full length of the garments, in order to cross validate the collected data (Haescher, page 6, col. 1, paragraph 3).
Regarding claim 10, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said electrically conductive yarn includes an electrically conductive core and an electrically insulating external surface. (Pinto Rodrigues, Para. 0078)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to incorporate a conductive yarn with a conductive core and insulating external surface in order to provide appropriate conductivity to the sensor without picking up noise from undesirable locations. 
Regarding claim 11, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 10, (described above)
wherein said electrically conductive core is made of at least one of steel, copper, silver and a conductive polymer. (Pinto Rodrigues, Para. 0107)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to 
Regarding claim 13, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said textile fabric portion comprises a plurality of non-isolated conductive yarns interlaced with said electrically conductive yarn, (Pinto Rodrigues, Para. 0034)
said plurality of non-isolated conductive yarns adapted to provide an electrical grounding grid that touches the wearer's skin. (Examiner takes Official notice that electrodes need a ground to prevent electric shock and avoid potential harm to the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to incorporate weaving the yarn into the garment in order to appropriately integrate the conductive yarn to the pair of trousers.
Regarding claim 15, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said garment is a two-legged garment with said first garment leg and second garment leg, (Haescher, see annotated Fig. 4 above)
wherein said textile fabric portion comprises a first textile fabric portion of said first garment leg and a second textile fabric portion of said second garment leg, (Haescher, Fig. 4, the second fabric makes up the pants)
said capacitive electrode comprising first and second capacitive electrodes, Although Haescher does not disclose a plurality of capacitance electrodes, the duplication of parts In re Harza, 124 USPG 378).
the electrically conductive yarn of the first capacitive electrode being woven into said first textile fabric portion, the electrically conductive yarn of the second capacitive electrode being woven into said second textile fabric portion. (Pinto Rodrigues, Para. 0034)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to incorporate weaving the yarn into the garment in order to appropriately integrate the conductive yarn to the pair of trousers.
Regarding claim 20, the Haescher/Pinto Rodrigues combination teaches:
A method for detecting a number of steps of a wearer, said method comprising: (Haescher, page 3, col. 2, paragraph 2)
providing a first leg of a garment, (see annotated Fig. 4)
said garment including a capacitive electrode (page 2, col. 2, last paragraph; page 3, col. 2, paragraph 1)
said garment including a textile fabric portion… forming part of said first leg of said garment (see annotated Fig. 4)
and detecting parasitic capacitance between said capacitive electrode and a second leg of said 5Atty Docket No.: 170282S35 garment. (page 2, col. 2, last paragraph; page 4, col. 2, paragraph 1; changing capacity between leg and sensor is read as parasitic capacitive coupling)


    PNG
    media_image1.png
    187
    442
    media_image1.png
    Greyscale

Although Haescher teaches processing the capacitive measurements and integrating the prototype into a pair of pants (abstract), Haescher does not explicitly disclose a microcontroller or a single electrically conductive yarn. 
In related biometric sensing textile art, Pinto Rodrigues teaches:
and a microcontroller coupled to said capacitive electrode, (Para. 0064-0065, 0067; teaches electrically connecting the signals from sensors to the microcontroller)
textile fabric portion with a single electrically conductive yarn woven into said textile fabric portion, (Para. 0059, 0079; “comprising” indicates there can be multiple conductive yarns)
said single electrically conductive yarn forming said capacitive electrode, (Para. 0079; being welded to a sensor read as forming the electrode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to have incorporated a conductive yarn and microcontroller in order to properly interpret the signals and later transmit them to a movable device (Pinto Rodrigues, Para. 0064-0065).
Regarding claim 21, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 20, (described above)
The Haescher/Pinto Rodrigues combination does not explicitly disclose detecting parasitic capacitance along along said second leg of said garment, however, Haescher does disclose calculating the change in capacitance within a shoe in addition to the pants (Haescher, page 3, col. 1, paragraph 5; page 3, col. 2, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate detecting the coupling from a plurality of locations, such as along the second leg of said garment, in order to cross validate the collected data (Haescher, page 6, col. 1, paragraph 3).
Regarding claim 22, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 20, (described above)
further comprising converting said parasitic capacitance to a distance between said capacitive electrode on said first leg of said garment and said second leg of said garment. (Haescher, page 2, col. 2, last paragraph; page 4, col. 2, paragraph 1; changing capacity between leg and sensor is read as parasitic capacitive coupling)
Regarding claim 23, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 22, (described above)
wherein said detecting comprises detecting over a period of time, and further comprising calculating a number of steps taken by the wearer based on said detecting over said period of time. (Haescher, page 3, col. 2, paragraph 2)
Regarding claim 24, the Haescher/Pinto Rodrigues combination teaches:
A method for producing a wearable step counter system (Haescher, page 3, col. 2, paragraph 2)
comprising the steps of: providing a garment for a wearer's legs, (see annotated Fig. 4)
said garment having a textile fabric portion; (see annotated Fig. 4)
evaluating a parasitic capacitive coupling between said capacitive electrode and a second garment leg, so that the relative movement between the wearer's legs is detected by the microcontroller. (page 2, col. 2, last paragraph; page 4, col. 2, paragraph 1; changing capacity between leg and sensor is read as parasitic capacitive coupling)
It is the Examiner’s position that Haescher teaches parasitic capacitance coupling to detect movement between the first and second garment legs, since the Applicant has not claimed any other specific structure that would distinguish it from functioning in the same manner. 

    PNG
    media_image1.png
    187
    442
    media_image1.png
    Greyscale

Although Haescher teaches processing the capacitive measurements and integrating the prototype into a pair of pants (abstract), Haescher does not explicitly disclose a microcontroller or a single electrically conductive yarn. 
In related biometric sensing textile art, Pinto Rodrigues teaches:
weaving an electrically conductive yarn into said textile fabric portion for providing a capacitive electrode in a first garment leg; (Para. 0079; being welded to a sensor read as forming the electrode)
and providing a microcontroller electrically connected to said capacitive electrode (Para. 0064-0065, 0067; teaches electrically connecting the signals from sensors to the microcontroller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to have incorporated a conductive yarn and microcontroller in order to properly interpret the signals and later transmit them to a movable device (Pinto Rodrigues, Para. 0064-0065).
Regarding claim 25, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 24, (described above)
wherein said electrically conductive yarn is woven into said textile fabric during production of said textile fabric and wherein said providing the garment includes tailoring said textile fabric into a garment. (Pinto Rodrigues, Para. 0034)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to incorporate weaving the yarn into the garment in order to appropriately integrate the conductive yarn to the pair of trousers.

Claims 8 and 16 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Haescher/Pinto Rodrigues combination in view of Longinotti-Buitoni (U.S. PGPub. No. 20150250420).
Regarding claim 8, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 1, (described above)

In related garment sensor art, Longinotti-Buitoni teaches:
wherein said capacitive electrode extends substantially along a full length of said garment. (Fig. 20)
Longinotti-Buitoni teaches wiring along pant legs. In combination with the capacitance electrode of the Haescher, that teaches a sensor integrated into the pant seam (Haescher, page 3, col. 2, paragraph 2), the garment would be capable of sensing or recording data along the entire length of the pants. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Haescher/Pinto Rodrigues combination based on the teachings of Longinotti-Buitoni to incorporate an electrode that extends along the full length of the garment in order to pick up and deliver signals over a larger surface area.
Regarding claim 16, the Haescher/Pinto Rodrigues/Loginotti-Buitoni combination teaches:
The wearable step counter system according to claim 1, (described above)
wherein said garment is a two-legged garment comprising said first garment leg and a second garment leg, (Haescher, see annotated Fig. 4 above)
said textile fabric portion comprises a first textile fabric portion of said first garment leg, (Haescher, see annotated Fig. 4 above; textile fabric on first garment leg read as the first textile fabric)
and further comprising a matching electrode disposed on or in or forming at least part of said second garment leg, (Loginotti-Buitoni, Fig. 20)
said matching electrode comprising an electrically conductive yarn connected to ground. (Examiner takes official notice that electrodes need a ground to prevent electric shock and avoid potential harm to the user)
Longinotti-Buitoni teaches wiring along pant legs. In combination with the capacitor plates of the Haescher/Pinto Rodrigues combination, the garment would be capable of sensing or recording data along the entire length of the pants. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Haescher/Pinto Rodrigues combination based on the teachings of Longinotti-Buitoni to incorporate an electrode that extends along the full length of the garment in order to pick up and deliver signals over a larger surface area.
Regarding claim 17, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 16, (described above)
wherein 4Atty Docket No.: 170282S35 said matching electrode is arranged substantially along a full length of said garment and said garment is a pair of pants. (Longinotti-Buitoni, Fig. 20)
Longinotti-Buitoni teaches wiring along pant legs. In combination with the capacitor plates of the Haescher/Pinto Rodrigues combination, the garment would be capable of sensing or recording data along the entire length of the pants. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Haescher/Pinto Rodrigues combination based on the teachings of Longinotti-Buitoni to incorporate an electrode that extends along the full length of the garment in order to pick up and deliver signals over a larger surface area.
Regarding claim 18
A wearable step counter system comprising a garment for a wearer's legs, (abstract; page 3, col. 2, paragraph 2; page 6, col. 2, last paragraph; the device can be integrated into a pair of pants)
a capacitive electrode (page 2, col. 2, last paragraph; page 3, col. 2, paragraph 1)
said capacitive electrode adapted for providing a parasitic capacitive coupling between said capacitive electrode and a garment leg, (page 2, col. 2, last paragraph; page 4, col. 2, paragraph 1; changing capacity between leg and sensor is read as parasitic capacitive coupling)
evaluating said parasitic capacitive coupling to detect relative movement between a first leg and a second leg of said garment. (page 3, col. 2, paragraphs 1-2)
It is the Examiner’s position that Haescher teaches parasitic capacitance coupling to detect movement between the first and second garment legs, since the Applicant has not claimed any other specific structure that would distinguish it from functioning in the same manner. 
Although Haescher teaches processing the capacitive measurements and integrating the prototype into a pair of pants (abstract), Haescher does not explicitly disclose a microcontroller or a single electrically conductive yarn. 
In related biometric sensing textile art, Pinto Rodrigues teaches:
and a microcontroller, (Para. 0064)
said garment including a textile fabric portion with electrically conductive yarn woven into said textile fabric portion and forming part of said garment, (Para. 0079; “comprising” indicates there can be multiple conductive yarns)
said electrically conductive yarn being electrically grounded (Examiner takes Official notice that electrodes need a ground to prevent electric shock and avoid potential harm to the user)
and said textile fabric portion…forming said capacitive electrode (Para. 0079; being welded to a sensor read as forming the electrode)
said microcontroller being electrically connected to said capacitive electrode for evaluating (Para. 0065, 0067; teaches electrically connecting the signals from sensors to the microcontroller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Haescher based on the teachings of Pinto Rodrigues to have incorporated a conductive yarn and microcontroller in order to properly interpret the signals and later transmit them to a movable device (Pinto Rodrigues, Para. 0064-0065).
The Haescher/Pinto Rodrigues combination does not explicitly disclose the fabric portion comprising a conductive coating.
In related garment sensor art, Longinotti-Buitoni teaches:
and said textile fabric portion further comprising a conductive coating disposed thereon (Longinotti-Buitoni, Para. 0205)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Severinkangas/Varadan combination based on the teachings of Longinotti-Buitoni to incorporate a conductive coating disposed on the fabric in order to provide conductivity to non-conductive surfaces i.e. elastic bands, non-conductive yearn, etc. This would allow the user to incorporate different materials into a garment, while still recording physiological features. 
Regarding claim 19, the Haescher/Pinto Rodrigues/Loginotti-Buitoni combination teaches:
The wearable step counter system according to claim 18, (described above)
wherein said conductive coating comprises a flexible copolymer matrix with dispersed conductive impurities therein. (Loginotti-Buitoni, Para. 0205)
Pending a statement of criticality, the conductive coating comprising impurities and a flexible copolymer matrix does not change the invention from being considered patently distinct.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Haescher/Pinto Rodrigues combination based on the teachings of Longinotti-Buitoni to incorporate a conductive coating disposed on the fabric in order to provide conductivity to non-conductive surfaces i.e. elastic bands, non-conductive yearn, etc. This would allow the user to incorporate different materials into a garment, while still detecting physiological features. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Haescher/Pinto Rodrigues combination in further view of Varadan (U.S. PGPub. No. 20130211208). 
Regarding claim 12, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 10, (described above)
The Haescher/Pinto Rodrigues combination does not explicitly disclose the specific insulating surface material. 
In related smart material art, Varadan teaches:
wherein said 3Atty Docket No.: 170282S35 electrically insulating external surface is made of cotton, polyester, polyurethane or polypropylene. (Varadan, Para. 0032)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Haescher/Pinto Rodrigues combination based on the teachings of Varadan to incorporate an insulating material of cotton, polyester, polyurethane or polypropylene in order to integrate the conductive yarn into clothes, while maintaining clothing comfort. Further, by using these materials, signal artifacts due to static charge build up are avoided (Varadan, Para. 0032).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Haescher/Pinto Rodrigues combination in further view of Van Bruggen (U.S. PGPub. No. 20080196783).
Regarding claim 14, the Haescher/Pinto Rodrigues combination teaches:
The wearable step counter system according to claim 13, (described above)
wherein said non- isolated conductive yarns are made of steel, steel twisted around cotton or a steel-cotton blend. (Van Bruggen, Para. 0040)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Haescher/Pinto Rodrigues combination based on the teachings of Van Bruggen to incorporate steel in order to provide conductivity to the sensors within a garment. 
Response to Arguments
Applicant’s arguments, see page 8, filed 1/29/2021, with respect to the claims have been fully considered and are persuasive.  The objection of 9/3/2020 has been withdrawn. 
Applicant’s arguments, see page 8, filed 1/29/2021, with respect to the claims have been fully considered and are persuasive.  The rejection under U.S.C. 101 of 9/3/2020 has been withdrawn. 
Applicant’s arguments, see page 8, filed 1/29/2021, with respect to the claims have been fully considered and are persuasive.  The rejection under U.S.C. 112(b) of 9/3/2020 has been withdrawn. 
Applicant’s arguments with respect to the claim rejected under U.S.C. 103, see pages 8-10, have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Yang are moot in view of the new rejections under Haescher. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794